Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 13, 2018

                                    No. 04-17-00739-CV

          Edward R MEZA, Jr., Sylvia Meza and New Braunfels Home Health Inc.,
                                      Appellants

                                              v.

                                       Gloria BURNS,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2015CV00380
                          Honorable Karen Crouch, Judge Presiding


                                       ORDER
        By order dated January 30, 2018, appellants were ordered to provide written proof that
the reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee. On
February 9, 2018, appellants filed written proof that the reporter’s fee has been paid. It is
therefore ORDERED that the reporter’s record be filed in this appeal no later than thirty days
from the date of this order.

                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court